                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                    March 15, 2019
                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS                                          David J. Bradley, Clerk

                            CORPUS CHRISTI DIVISION

BENJAMIN FRANKLIN,                                     §
                                                       §
           Plaintiff,                                  §
VS.                                                    §    CIVIL NO. 2:17-CV-370
                                                       §
BEEVILLE CITY, TEXAS, et al,                           §
                                                       §
           Defendants.                                 §

                                                 ORDER

        Before the Court are three Memorandums and Recommendations (“M&Rs”)
of the Magistrate Judge to whom this case was referred. Dkt. Nos 55, 70 and 78.
The Court has considered the following motions, responses and replies underlying
the M&Rs at issue and the subsequent objections to each as follows:
    1. Plaintiff Benjamin Franklin’s (“Franklin”) Motion for Prisoner Release Order,
        Dkt. No. 52; Franklin’s Declaration about the Ineffective T.D.C.J. Offender
        Grievance Operations, Dkt. No. 53; the May 23, 2018 M&R, Dkt. No. 55; and
        Franklin’s Objections, Dkt. No. 62.
    2. Franklin’s Amended Complaint, Dkt. No. 65; the June 27, 2018 M&R, Dkt.
        No. 70; and Franklin’s Objections, Dkt. No. 73.1
    3. Franklin’s Declaration for Entry of Default, Dkt. No. 75; the August 6, 2018
        M&R, Dkt. No. 78; and Franklin’s Objections, Dkt. No. 83.
        The Court reviews objected-to portions of the Magistrate Judge’s proposed
findings and recommendations de novo. 28 U.S.C. § 636(b)(1). After independently
reviewing the records and considering the applicable law, the Court hereby:




1
 On August 23, 2018 Franklin filed subsequent objections to the June 27, 2018 M&R in the form of a motion titled
Memorandum and Motion to Retain All Defendants and in Individual Plus Official Capacities, Dkt. No. 84.
Because Franklin’s August 23, 2018 Objections were filed outside the 14-day window allowed by Fed. R. Civ. P.
72(b), the Court will not consider these objections.


1/2
    1. ADOPTS the May 23, 2018 M&R, Dkt. No. 55; OVERRULES Franklin’s
        objections, Dkt. No. 62; and DENIES Franklin’s Motion for Prisoner Release
        Order, Dkt. No. 52.
    2. ADOPTS the June 27, 2018 M&R, Dkt. No. 70;2 OVERRULES Franklin’s
        objections, Dkt. No. 73; and STRIKES Franklin’s August 23, 2018 objections,
        Dkt. No. 84.
    3. ADOPTS the August 6, 2018 M&R, Dkt. No. 78; OVERRULES Plaintiff’s
        objections, Dkt. No. 83; and DENIES Plaintiff’s Declaration for Entry of
        Default, Dkt. No. 75.


        SIGNED this 14th day of March 2019.



                                                          ___________________________________
                                                          Hilda Tagle
                                                          Senior United States District Judge




2
  The June 27, 2018 M&R specifically recommends the following: (1) that the Court retain Plaintiff’s deliberate
indifference claims against Defendants Pendarvis and Humpkin with regard to the drinking water; (2) that Plaintiff’s
claims for money damages against all individual Defendants in their official capacities be dismissed as barred by the
Eleventh Amendment; and (3) that Plaintiff’s remaining claims against Defendants be dismissed with prejudice for
failure to state a claim upon which relief can be granted and/or as frivolous pursuant to 28 U.S.C. §§ 1915(e)(2)(B),
1915A(b)(1). Dkt. No. 70.


2/2
